Citation Nr: 0433061	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran served on active duty from September 2000 to July 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
However, it appears that the veteran's case has been 
transferred to the RO in Albuquerque, New Mexico, which now 
has jurisdiction.  

In April 2004, the veteran participated in a hearing 
conducted at the RO by the undersigned Veteran's Law Judge.  
A transcript of the hearing is associated with the claims 
file. 


FINDINGS OF FACT

1.  The veteran entered active military duty in September 
2000, with an enlistment period of three years.  

2.  The veteran was discharged in July 2002, for the 
convenience of the government due to her pregnancy, after 
serving 21 months and 20 days.  

3.  The veteran was not discharged from active duty for a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government after serving not less than 30 months of 
continuous active duty under her 3 year obligation of 
service, involuntarily for convenience of the Government as a 
result of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of her own willful misconduct, but which interfered 
with the performance of duty.

4.  The veteran was not involuntarily separated after 
February 2, 1991, or separated pursuant to voluntary 
separation incentives.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have not been 
met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040, 
21.7042 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  In this case, the RO 
informed the veteran that her claim was denied because under 
applicable VA law, she is not entitled to receive education 
benefits because she does not meet the active duty service 
requirements.  VA's General Counsel issued a decision which 
found that under 38 U.S.C. § 5103(a), VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Further, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004. Therefore, in a case such as this, there 
is no additional information or evidence that could be 
obtained to substantiate the claim.  Accordingly, the Board 
has decided the appeal without any further consideration of 
the VCAA.

The Board additionally observes, however, that the veteran 
has been informed of the relevant law and regulations by 
means of the March 2000 statement of the case, and has been 
accorded ample opportunity to present evidence and argument 
in support of her claim.

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  See 38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or 
meeting certain other criteria.  38 U.S.C.A. § 3011 (West 
2002); 38 C.F.R. §§ 21.7040, 21.7042 (2003).

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985. 38 U.S.C.A. § 3011(a)(1)(A) 
(West 2002).  The individual also must have served an 
obligated period of active duty.  In the case of an 
individual with a three-year period of obligated service, the 
individual must have completed not less than 30 months of 
continuous active duty.  See 38 U.S.C.A. § 
3011(a)(1)(A)(ii)(II) (West 2002).

An individual who does not qualify for Chapter 30 benefits 
under the aforementioned provisions may be entitled if she 
was discharged or released from active duty for a service- 
connected disability; a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving not less than 30 months of 
continuous active duty under an obligated three or more year 
period of service; involuntarily for convenience of the 
Government as a result of a reduction in force; or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with the performance of duty.  38 
U.S.C.A. § 3011(a)(1)(B) (West 2002).

A claimant may establish eligibility by showing that, as of 
December 31, 1989, she was eligible for Chapter 34 
educational benefits, and she served on active duty at any 
time between October 19, 1984 to July 1, 1985.  38 U.S.C.A. § 
3011(a)(1)(B) (West 2002); 38 C.F.R. §§ 21.7040(b), 
21.7044(a) (2003).  Based on service personnel records, the 
veteran does not meet the requisite eligibility criteria 
under these provisions.

A claimant may also establish eligibility by showing, in 
part, that she was involuntarily separated after February 2, 
1991, or was separated pursuant to voluntary separation 
incentives under 10 U.S.C. §§ 1174a, 1175.  38 U.S.C.A. §§ 
3018A, 3018B (West 2002); 38 C.F.R. § 21.7045 (2003).  

Applicable law governing the reduction of basic pay to 
establish Chapter 30 educational assistance specifies that 
the basic pay of any individual shall be reduced by $100 for 
each of the first 12 months that such individual is entitled 
to such pay, and that any amounts by which the basic pay of 
an individual is reduced shall revert to the Treasury and 
shall not be considered to have been received or to be within 
the control of any such individual.  38 U.S.C.A. § 3011(b) 
(West 2002).

In this case, the veteran entered active military duty in 
September 2000.  Therefore, she has satisfied the first prong 
of 38 U.S.C.A. § 3011 (West 2002).  However, the veteran 
failed to satisfy the second prong, as she did not serve her 
obligated period of service, which was 3 years, and did not 
complete at least 30 months of continuous active duty.  
Rather, the veteran was discharged in July 2002 for the 
convenience of the government after serving 21 months and 20 
days.  The reason for the discharge was pregnancy.

With respect to the exceptions to the general rule which have 
been outlined above, personnel records show that the veteran 
was voluntarily discharged from active duty for the 
convenience of the government due to pregnancy less than 30 
months subsequent to entering military service.  None of the 
conditions found in 38 U.S.C.A. § 3011(a)(1)(B) are 
applicable.  In light of the foregoing, the veteran is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3011(a)(1)(B) as she was not discharged for any of the 
previously noted reasons.

As of December 31, 1989, the veteran was not eligible for 
Chapter 34 benefits since she did not serve on active duty in 
the 1980s.  Moreover, although the veteran was discharged 
after February 2, 1991, this was not involuntarily.  Thus, 
she is not eligible for Chapter 30 benefits under 38 U.S.C.A. 
§ 3018A.  She also is not eligible for Chapter 30 benefits 
under 38 U.S.C.A. § 3018B because there is no evidence that 
she was discharged pursuant to voluntary separation 
incentives.  Rather, according to personnel records, she 
separated early due to pregnancy.

The Board is cognizant that during service, the veteran paid 
$1,200.00 to participate in the Chapter 30 program.  As noted 
in the law and regulations section above, any amounts by 
which the basic pay of an individual is so reduced shall not 
be considered to have been received or to be within the 
control of any such individual.  38 U.S.C.A. § 3011(b) (West 
2002).

To the extent that the veteran may be contending that such 
payment entitles her to Montgomery GI Bill benefits, in an 
advisory opinion from the VA's Office of General Counsel 
(OGC), it was indicated that where an individual did not meet 
the Chapter 30 eligibility criteria, the individual was not 
legally a Chapter 30 participant.  See O.G.C. Advisory 13-93 
(Feb. 23, 1993).  Thus, such payment does not equate to 
Chapter 30 eligibility.

According to the OGC advisory opinion, the reduction of basic 
pay by $1,200.00 was contrary to statutory authority and 
erroneous.  However, VA does not have any control over the 
monies reduced from a service member's basic pay, nor the 
statutory authority to return that money.  Instead, each 
specific branch of the Armed Forces is responsible for the 
restoration of funds.  Thus, VA has no legal authority to 
refund the veteran's contributions.  Rather, it is more 
appropriate for the veteran to address her dispute directly 
to the service department, an entity separate from VA, to 
request a refund.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that she contends it is unfair to deny 
her VA education benefits when she had been told that she was 
eligible and had in fact contributed.  Although having great 
sympathy for the veteran's plight, the Board is bound by the 
law in this matter and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board has considered the veteran's contentions.  However, 
the legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are clear and specific, 
and the Board is bound by them.  The veteran has not 
established that she is eligible for educational assistance 
under Chapter 30.  As the law in this case is dispositive, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code is not established.




	                        
____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



